Citation Nr: 1607368	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  15-27 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Evaluation of urinary retention, initially rated as 30 percent disabling.

2.  Evaluation of compression fracture, T7-T9, with spondylosis and intervertebral disc syndrome (IVDS), status-post laminectomy of the thoracic spine, rated as 20 percent disabling.

3.  Evaluation of radiculopathy of the right lower extremity, rated as 10 percent disabling.

4.  Evaluation of radiculopathy of the left lower extremity, rated as 10 percent disabling.

5.  Evaluation of a scar, status-post myelography of the thoracic spine with laminectomy, rated as noncompensable.

6.  Entitlement to an effective date prior to June 19, 2013 for the grant of service connection for urinary retention.

7.  Entitlement to an effective date prior to June 19, 2013 for the grant of service connection for compression fracture, T7-T9, with spondylosis and IVDS, status-post laminectomy of the thoracic spine.

8.  Entitlement to an effective date prior to June 19, 2013 for the grant of service connection for radiculopathy of the right lower extremity.

9.  Entitlement to an effective date prior to June 19, 2013 for the grant of service connection for radiculopathy of the left lower extremity.

10.  Entitlement to an effective date prior to June 19, 2013 for the grant of service connection for scar, status-post myelography of the thoracic spine with laminectomy.

11.  Entitlement to service connection for obstructive sleep apnea.

12.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from July 1958 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for obstructive sleep apnea and hypertension are addressed in the REMAND portion of the decision below  are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Urinary retention most closely approximates obstructed voiding requiring catheterization 5 times per day.

2.  Compression fracture, T7-T9, with spondylosis and IVDS, status-post laminectomy of the thoracic spine, is manifest by pain and spasm, with abnormal gait.  Forward flexion is at times greater than 60 degrees.  

3.  Right lower extremity radiculopathy is manifested by mild incomplete paralysis of the sciatic nerve.

4.  Left lower extremity radiculopathy is manifested by mild incomplete paralysis of the sciatic nerve.

5.  Scar, status-post myelography of the thoracic spine with laminectomy, has been manifested by a superficial linear scar of less than 6 square inches, without pain.

6.  The Veteran indicated an intent to file a claim for service connection of a spine disorder in June 2010; he did not submit a formal claim at that time.

7.  On June 20, 2013, the Veteran filed a VA Form 21-526EZ, claiming entitlement to service connection for a spine disorder, leg disorder, bladder disorder, kidney disorder, sleep apnea, and hypertension.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for urinary retention have not been met. 38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7542 (2015).

2.  The criteria for a disability rating in excess of 20 percent for compression fracture, T7-T9, with spondylosis and IVDS, status-post laminectomy of the thoracic spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5243 (2015).

3.  The criteria for a disability rating higher than 10 percent for Veteran's right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a disability rating higher than 10 percent for Veteran's left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for a compensable disability rating for scar, status-post myelography of the thoracic spine with laminectomy, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7805 (2015).

6.  The criteria for an effective date prior to June 19, 2013, for the grant of service connection for urinary retention are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

7.  The criteria for an effective date prior to June 19, 2013, for the grant of service connection for compression fracture, T7-T9, with spondylosis and IVDS, status-post laminectomy of the thoracic spine, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

8.  The criteria for an effective date prior to June 19, 2013, for the grant of service connection for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

9.  The criteria for an effective date prior to June 19, 2013, for the grant of service connection for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

10.  The criteria for an effective date prior to June 19, 2013, for the grant of service connection for scar, status-post myelography of the thoracic spine with laminectomy, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the Veteran filed claims for service connection for urinary retention, compression fracture of the thoracic spine, radiculopathy of the right and left lower extremities, and a scar using a VA Form 21-526EZ for fully developed claims.  Under the framework for a fully developed claim (FDC), a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, in this case, the notice that is part of the claims form submitted by the Veteran satisfied the duty to notify.

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the initial claims for service connection.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Increased Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disabilities on appeal have not materially changed and uniform evaluations are warranted.  


Urinary Retention

The Veteran is currently rated for his urinary retention pursuant to the provisions of 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7599-7542.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).

The Board observes that DC 7542, for neurogenic bladder, calls for rating as voiding dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7542.  See 38 C.F.R. § 4.20, authorizing the rating of a condition according to the requirements of an analogous condition.  

Section 4.115a states that voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  A 40 percent disability rating is assigned for urine leakage, urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed 2 to 4 times per day.  A 60 percent disability rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  See 38 C.F.R. § 4.115a. 

In evaluating renal dysfunction, a 30 percent rating is warranted where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

In rating obstructed voiding, a 30 percent disability rating is warranted for urinary retention requiring intermittent or continuous catheterization.  There is no higher disability evaluation for obstructive voiding.  

After a review of all the evidence, the Board finds that the Veteran's service-connected urinary retention more nearly approximate the criteria for the currently assigned 30 percent disability evaluation.  The Board finds that the Veteran's symptoms have been relatively consistent, and that the 30 percent evaluation takes into account the Veteran's obstructed voiding.  The Veteran's urinary retention is characterized by loss of bladder sensation requiring catheterization use for voiding approximately 5 times per day.  

The October 2014 VA examination report indicates that the Veteran does not experiencing urinary frequency with daytime voiding intervals of less than one hour or awakening to void five or more times per night or continual urine leakage, post-surgical urinary diversion, or incontinence requiring the wearing of absorbent materials which must be changed more than 2 times per day.  The October 2014 VA examination report also reflects that the Veteran does not have a history of urinary tract or kidney infections, and does not require dialysis.  Thus, the rating criteria pertaining to urinary frequency, voiding dysfunction, and renal dysfunction are not for application.

Therefore, the 30 percent disability rating adequately compensates him for his urinary retention, and a preponderance of the evidence is against a rating in excess of 30 percent.  


Compression Fracture, Spondylosis, and IVDS, Status-Post Laminectomy of the Thoracic Spine

The Veteran's compression fracture, T7-T9, with spondylosis and IVDS, status-post laminectomy of the thoracic spine, is currently rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.   

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's compression fracture, T7-T9, with spondylosis and IVDS, status-post laminectomy of the thoracic spine, most closely approximates a 20 percent disability evaluation for the entire rating period on appeal.  At the October 2014 VA examination, the Veteran had flexion to 90 degrees, extension to 30 degrees, and lateral flexion to 30 degrees bilaterally.   The Veteran's VA examination reports show pain, tenderness, and spasm, without guarding; there was abnormal gait.  The VA examination reports and treatment records indicate that there was no pain on motion, weakness, or atrophy, but report of weakness and incoordination during a flare-up was noted.  Strength testing was normal.  There was no evidence of postural abnormalities or abnormalities of the musculature of the spine.   Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a 20 percent evaluation, but no higher, for his service-connected compression fracture, T7-T9, with spondylosis and IVDS, status-post laminectomy of the thoracic spine, under the General Rating Formula for Diseases and Injuries of the Spine.

The Board finds that the criteria for a disability rating of 40 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence shows that the Veteran experiences forward flexion of the thoracolumbar spine which is better than 30 degrees.  Here, the lay evidence has been considered; however, that evidence when accepted as correct does not establish that he is functionally limited to 30 degrees or less.  He is separately evaluated for his urinary complaints as a result of his compression fracture, T7-T9, with spondylosis and IVDS, status-post laminectomy of the thoracic spine.  Further, the evidence does not show favorable or unfavorable ankylosis of the entire thoracolumbar spine during the rating period on appeal.  

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion; the VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current 20 percent disability rating.  

The evidence also shows that the Veteran's compression fracture, T7-T9, with spondylosis and IVDS, status-post laminectomy of the thoracic spine, has not been productive of incapacitating episodes.  The Veteran has not reported, and the evidence does not demonstrate, that he experiences incapacitating episodes requiring bed rest.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that the Veteran is separately evaluated for his neurological deficits of his right and left upper extremities.  Thus, it is not for consideration here.  

Radiculopathy of the Right and Left Lower Extremities

The Veteran is currently assigned a 10 percent disability evaluation, per lower extremity, for right lower extremity radiculopathy and a 10 percent disability evaluation for left lower extremity radiculopathy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent disability evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is assigned for moderate incomplete paralysis and a 30 percent disability rating requires moderately severe incomplete paralysis.  A 50 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent disability rating requires complete paralysis; the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's right and left lower extremity radiculopathy is no more than mild.  The evidence of record does not show that he experiences moderate incomplete paralysis of the right or left sciatic nerve.  At the October 2014 VA examination, the VA examiner described the Veteran's neurological manifestations as mild.  To that extent, the Board points out that the Veteran had a normal sensory examination of the upper anterior thigh and thigh/knee; there was decreased sensation of the foot and toes and lower leg/ankle.  Likewise, his reflexes were decreased, but intact; muscle strength was full and there was no evidence of atrophy.  Therefore, his symptomatology most closely approximates the criteria for the currently assigned 10 percent disability evaluation for mild incomplete paralysis of the sciatic nerve.  In reaching this determination, the Board has considered the guidance provided by 38 C.F.R. §§ 4.120, 4.123, and 4.124.  The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent, per lower extremity, for right and left lower extremity radiculopathy for the entire appeal period, and the appeal for a rating in excess of 10 percent is denied.  38 C.F.R. §§ 4.3, 4.7. 

Scar, Status-Post Myelography of the Thoracic Spine

The Veteran's service-connected scar, status-post myelography of the thoracic spine with laminectomy, is rated as noncompensable pursuant to Diagnostic Code 7805.  See  38 C.F.R. § 4.20.  

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are the following:  scar is 5 or more inches (13 or more centimeters) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are 10 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

After a review of all the evidence, the Board finds that the Veteran's scar, status-post myelography of the thoracic spine with laminectomy, does not approximate the criteria for a higher, compensable disability evaluation under Diagnostic Codes 7801 through 7805.  The objective clinical evidence of record, namely the October 2014 VA examination, shows that the Veteran's scar, status-post myelography of the thoracic spine with laminectomy, is manifested by a linear scar of the posterior, measuring 15cm.   Thus, the Veteran's scar does not exceed 6 square inches.  Likewise, the scar is superficial, without skin breakdown, keloid formation, inflammation, or edema.  Furthermore, there is no evidence that shows that his scar is unstable or painful; there was no pain or unstable skin in the area of his scar upon evaluation in October 2014.  Additionally, the scar is not productive of adherence,  and the Veteran's scar, status-post myelography of the thoracic spine with laminectomy, does not cause limitation of motion or disfigurement.  The Board observes that the Veteran has not made any complaints related to his scar, status-post myelography of the thoracic spine with laminectomy.  Therefore, a higher, compensable rating is not warranted for his scar, status-post myelography of the thoracic spine with laminectomy,  under Diagnostic Code 7805.  See 38 C.F.R. §§ 4.118, Diagnostic Codes 7801-7805.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's major depressive disorder are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pain, numbness, and difficulty urinating, which were clearly contemplated in the currently assigned disability evaluations.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's service-connected disabilities on appeal, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's service-connected disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with the service-connected disabilities on appeal, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) (2015).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran seeks an effective date earlier than June 19, 2013 for entitlement to service connection for:  urinary retention, compression fracture of the thoracic spine, radiculopathy of the right and left lower extremities, and scar, status-post myelography.  For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted.

In this case, the Veteran separated from service in 1961.  Because he did not file a claim until more than one year after 1961, the exception found at 38 U.S.C.A. § 5110(b) is not applicable.  

The Veteran filed an informal claim for compensation in June 2010.  According to the Report of (telephone) Contact, the Veteran stated that he intended to file a claim for service connection of a spinal tumor; the RO indicated that the Veteran was sent a Form 21-526 (Veteran's Application for Compensation and/or Pension).  In July 2010, the RO obtained the Veteran's claims file from the RO in Los Angeles, California.  The Veteran did not submit a completed VA Form 21-526 within one year of the transmittal. 

In June 2014, the Veteran filed a claim for service connection of a spine disorder, leg disorder, bladder disorder, kidney disorder, sleep apnea, and hypertension, using the Fully Developed Claim (FDC) process and VA Form 21-526EZ; the claim is date stamped June 20, 2014.  

Under the FDC framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. The Board finds that the rules governing the assignment of effective dates for claims decided under the FDC process apply to the present claim. 38 U.S.C.A. § 5110(b)(2)(A) (West 2014).

According to 38 U.S.C.A. § 5110(b)(2)(A), "the effective date of an award of disability compensation to a veteran who submits an application therefor that sets forth an original claim that is fully-developed as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application."  A claim for service connection submitted through the FDC process by definition meets the statutory requirement of "an original claim that is fully-developed."  See 38 U.S.C.A. § 5110(b)(2)(B) (West 2014).

However, 38 U.S.C.A. § 5110(b)(2)(A) does not establish that the effective date for claims filed under the FDC process is automatically one year prior to the date of the filing of the formal claim for service connection.  Instead, the statute states that the effective date shall be fixed in accordance with the facts found, so long as the date established by the facts is not earlier than one year prior to the date of the receipt of the application for service connection.  Thus, the earliest possible effective date for the award of service connection is June 20, 2013, which is one year prior to the date of the receipt of the Veteran's VA Form 21-526EZ.

The Board acknowledges that the Veteran's urinary retention, compression fracture of the thoracic spine, radiculopathy of the right and left lower extremities, and scar did not begin on June 20, 2014, or even June 20, 2013.  The VA examination report indicates that the Veteran's thoracic spine disability and scar had onset in 1959, and that his urinary retention and radiculopathy date back to at least 2009.  Although the facts establish that the Veteran's service-connected disabilities on appeal date back to 1959 or 2009, the law requires that the effective date for a fully developed claim not be earlier than the date this is one year before the date of receipt of the application.  The Board acknowledges that an effective date of June 19, 2013 has been assigned for these disabilities, one day earlier than one year prior to the receipt of application.  Therefore, the Board finds that the proper effective date for the award of service connection for urinary retention, compression fracture of the thoracic spine, radiculopathy of the right and left lower extremities, and a scar is June 19, 2013.
 
The Board acknowledges that the Veteran stated his intent to apply for benefits, and identified the benefit sought (service connection for a spinal tumor) prior to June 19, 2014 claim.  However, as previously discussed, if a formal claim is not filed within one year from the date it was sent to the Veteran, it will not be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  Thus, an earlier effective date based on a prior, pending, unadjudicated claim is unavailable.  Id.   

To the extent that the Veteran, through his representative, argues that he did not receive the VA Form 21-526, as provided by the RO in 2010, to file formal claims for service connection of urinary retention, compression fracture of the thoracic spine, radiculopathy of the right and left lower extremities, and a scar, the fact remains that there is nothing in the Veteran's claims file indicating that the Veteran attempted to file a formal claim before 2014.  There is also nothing to indicate that the RO failed to mail the VA Form 21-526 to the Veteran.  

In this regard, the Board points out that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 (2001).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  See, too, Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the contrary' is required to rebut the presumption of regularity, i.e., the presumption that the notice was sent in the regular course of government action.").  The Veteran has not provided any evidence to rebut the presumption of regularity.  Thus, his contention that he should be granted an earlier effective date because he did not receive a VA Form 21-526 from VA after filing his informal claim is without merit.  

Therefore, under the laws and regulations pertaining to effective dates, June 19, 2013 is the appropriate effective date for the grant of entitlement to service connection for urinary retention, compression fracture of the thoracic spine, radiculopathy of the right and left lower extremities, and scar in this case.   

The preponderance of the evidence is against an effective date prior to June 19, 2013 for the grant of service connection for urinary retention, compression fracture of the thoracic spine, radiculopathy of the right and left lower extremities, and scar, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1991).


ORDER

Entitlement to a disability evaluation in excess of 30 percent for urinary retention is denied.  

Entitlement to a disability evaluation in excess of 20 percent for compression fracture, T7-T9, with spondylosis and intervertebral disc syndrome (IVDS), status-post laminectomy of the thoracic spine, is denied.

Entitlement to a disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity is denied.

Entitlement to a disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to a compensable disability evaluation for a scar, status-post myelography of the thoracic spine with laminectomy, is denied.

Entitlement to an effective date prior to June 19, 2013 for the grant of service connection for urinary retention is denied.

Entitlement to an effective date prior to June 19, 2013 for the grant of service connection for compression fracture, T7-T9, with spondylosis and IVDS, status-post laminectomy of the thoracic spine, is denied.

Entitlement to an effective date prior to June 19, 2013 for the grant of service connection for radiculopathy of the right lower extremity is denied.

Entitlement to an effective date prior to June 19, 2013 for the grant of service connection for radiculopathy of the left lower extremity is denied.

Entitlement to an effective date prior to June 19, 2013 for the grant of service connection for a scar, status-post myelography of the thoracic spine with laminectomy is denied.


REMAND

Although the Veteran has not submitted evidence indicative of a current medical diagnosis of obstructive sleep apnea or hypertension, the VA Form 21-526EZ is ambiguous as to whether the Veteran sought treatment from a VA Medical Center.  The Board observes that no effort was made to obtain all relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   As previously discussed, the use of the Fully Developed Claim process does not diminish the duty to assist the Veteran.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents, the records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Likewise, the Veteran has not been provided with VA examinations related to his claims of entitlement to service connection for hypertension and obstructive sleep apnea.  The Veteran claims that he has hypertension and obstructive sleep apnea related to his service, or in the alternative, his service-connected disabilities.  Thus, if VA treatment records reflect a diagnosis of hypertension and/or obstructive sleep apnea, the Board finds that the Veteran should be afforded VA examinations regarding these claims for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims for service connection of hypertension and obstructive sleep apnea.

2.  If a diagnosis of hypertension is shown, schedule the Veteran for a VA examination to determine the nature and etiology of currently diagnosed hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  Following a review of the claims file and physical examination of the Veteran, the examiner is requested to address the following:  

a.  Is it at least as likely as not (probability of at least 50 percent) that any current hypertension had its onset or is otherwise etiologically related to service?

b.  Is it at least as likely as not (probability of at least 50 percent) that any current hypertension is proximately due to (caused by) or aggravated by the Veteran's service-connected disabilities?

A complete rationale should accompany each opinion provided.

3.  If a diagnosis of obstructive sleep apnea is shown, schedule the Veteran for a VA examination to determine the nature and etiology of currently diagnosed obstructive sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  Following a review of the claims file and physical examination of the Veteran, the examiner is requested to address the following:  

a.  Is it at least as likely as not (probability of at least 50 percent) that any current obstructive sleep apnea had its onset or is otherwise etiologically related to service?

b.  Is it at least as likely as not (probability of at least 50 percent) that any current obstructive sleep apnea is proximately due to (caused by) or aggravated by the Veteran's service-connected disabilities?

A complete rationale should accompany each opinion provided.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


